Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claims 1-3, regarding the limitation “the imaging of the cut groove at the back surface of the work is through the cut groove formed by the cutting blade,” have been considered but are moot because the arguments apply to newly added claim amendments which are rejected by newly applied prior art, Maeda et al.
Applicant's arguments filed January 6, 2021 have been fully considered but they are not persuasive.
Applicant basically argues that the Negishi reference does not disclose imaging the cut grooves formed in the cutting step from a front surface side of the workpiece by an imaging camera to form a picked-up image of the cut groove at the front surface of the workpiece, because it merely describes that the cut grooves "are imaged by the first imaging means," and it does not disclose where in the wafer W, e.g., the front surface of the wafer, the back surface of the wafer, etc., the cut grooves are imaged.
Examiner respectfully disagrees, because Negishi explicitly discloses that the first imaging means 72a images the front surface of the wafer W (see paragraph 37), which reads on the claimed “imaging the cut grooves from a front surface side of the workpiece by an imaging camera to form a picked-up image of the cut groove at the front surface of the workpiece.”
Therefore, Examiner maintains the Negishi reference reads on the claimed limitation “a checking step of imaging the cut grooves formed in the cutting step from a front surface side of the workpiece by an imaging camera to form a picked-up image of the cut groove at the front surface of the workpiece, thereby checking the cut groove at the front surface,” and this action is made FINAL.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sawaki (US 2015/0170968 A1) and Negishi (US 2008/0102542 A1), in view of Harris et al. (US 2007/0275541 A1) and Maeda et al. (US 2013/0321811 A1), and in further view of Ninomiya (US 2011/0025838 A1).
Consider claim 1, Sawaki shows and discloses a cutting method for cutting a workpiece having division lines by a cutting blade (package board division method; cut the package board W1 with a cutting blade 43 and divide the package board W1 along the scheduled division lines [abstract, paragraph 23]), the cutting method comprising: a holding member disposing step of disposing a holding member on a back surface of the workpiece (a holding tape T is affixed to the rear face of the package board W1 [paragraph 20]); a holding step of holding the workpiece on a holding table through the 
However, Sawaki fails to specifically disclose a checking step of imaging the cut grooves formed in the cutting step from a front surface side of the workpiece by an imaging camera to form a picked-up image of the cut groove at the front surface of the workpiece.
In the same field of endeavor, Negishi shows and discloses a checking step of imaging the cut grooves formed in the cutting step from a front surface side of the workpiece by an imaging camera to form a picked-up image of the cut groove at the front surface of the workpiece, thereby checking the cut groove at the front surface (Each of the first and second imaging means 72a and 72b is of an electronic microscope structure mounted with an imaging device such as a CCD, can image from above the wafer W held on each of the first and second chuck tables 20a, 20b, and outputs a picture signal resulting from the imaging to control means; the respective cut grooves (kerfs) cut by the first and second cutting blades 33a and 33b are imaged by the first imaging means 72a, picture information thus imaged is picture-processed to determine the measurements of a kerf position [paragraphs 29, 43]).
 to perform a kerf check on a wafer as taught by Negishi in the method of Sawaki, in order to inspect the cuts along the division lines of a wafer.
However, Sawaki, as modified by Negishi, fails to specifically disclose imaging through the cut groove from the front surface side of the workpiece by an infrared camera to form a picked-up image of the cut groove at the back surface of the workpiece.
In the same field of endeavor, Harris et al. show and disclose imaging through the cut groove from the front surface side of the workpiece by an infrared camera to form a picked-up image of the cut groove at the back surface of the workpiece (illuminating the top surface of the semiconductor wafer with a light; a portion of the light passes through the one or more streets to a bottom surface of the semiconductor wafer;  imaging the portion of the light passing from the bottom surface of the semiconductor wafer so as to determine a location of the one or more streets relative to the bottom surface of the semiconductor wafer [paragraph 10, claim 1]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to use light to image a back side of a wafer from the top side of the wafer as taught by Maeda et al. in the method of Sawaki, as modified by Negishi, in order to image the streets on the back side of a wafer.

In the same field of endeavor, Maeda et al. show and disclose thereby checking the cut groove at the front surface and at the back surface (detection system 16 then irradiates the back mark 50 with the infrared light 43 passing through the wafer from the front surface side to detect the image of the back mark 50;  computer (calculation unit) of the control unit 17 uses the position of the back mark 50 and the position of the front mark 51, which are detected in this way, to perform subtraction between the positions, thereby calculating the relative position between the front mark 51 and the back mark 50 [paragraphs 9, 51-53, 55]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to use infrared light to image a back side of a wafer and compare with the image detected of the front side as taught by Maeda et al. in the method of Sawaki and Negishi, as modified by Harris et al., in order to measure marks of a wafer.
However, the combination of Sawaki and Negishi, as modified by Harris et al. and Maeda et al., fails to specifically wherein the picked-up image of the cut groove at the front surface and the picked-up image of the cut groove at the back surface are obtained at a same coordinate position on the workpiece.
In the same field of endeavor, Ninomiya shows and discloses wherein the picked-up image of the cut groove at the front surface and the picked-up image of the cut groove at the back surface are obtained at a same coordinate position on the 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to take images of front and rear surfaces and determine differences to detect defects as taught by Ninomiya in the method of Sawaki and Negishi, as modified by Harris et al. and Maeda et al., in order to inspect defect in wafers.
Consider claim 2, and as applied to claim 1 above, the combination of Sawaki and Negishi, as modified by Harris et al., shows and discloses the claimed invention except wherein the infrared camera functions also as the imaging camera.
In the same field of endeavor, Maeda et al. show and disclose wherein the infrared camera functions also as the imaging camera (the infrared light 43 passing through the wafer from the front surface side to detect the image of the back mark [paragraph  51]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide infrared light to image a back side of a wafer through a front side of a wafer as taught by Maeda et al. in the method of Sawaki and Negishi, as modified by Harris et al., in order to inspect the cuts along the division lines of a wafer.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sawaki (US 2015/0170968 A1) and Negishi (US 2008/0102542 A1), in view of Harris et al. (US 2007/0275541 A1) and Maeda et al. (US 2013/0321811 A1), and in further view of Ninomiya (US 2011/0025838 A1) and Kawaragi (US 2010/0067780 A1).
Consider claim 3, and as applied to claim 2 above, the combination of Sawaki, Negishi and Harris et al., as modified by Maeda et al. and Ninomiya, shows and discloses the claimed invention except wherein in the checking step, the cut groove at the front surface is imaged by positioning a focal point of the infrared camera on the front surface of the workpiece, whereas the cut groove at the back surface is imaged by positioning the focal point of the infrared camera on the back surface of the workpiece.
In the same field of endeavor, Kawaragi shows and discloses wherein in the checking step, the cut groove at the front surface is imaged by positioning a focal point of the infrared camera on the front surface of the workpiece, whereas the cut groove at the back surface is imaged by positioning the focal point of the infrared camera on the back surface of the workpiece (the defect detecting apparatus 100 includes a wafer table 2 for holding thereon, e.g., a silicon semiconductor wafer 1 (hereinafter, simply referred to as a wafer 1); an XYZ stage 3 for moving the wafer table 2 along X, Y and Z directions of the figure; a CCD camera 6 for capturing an image of the wafer 1 from above; the imaging unit may set the top surface of the vessel as the first focal position, the bottom surface as the third focal position [fig. 9, paragraphs 32, 47]).
 to set different focal positions to get the top and bottom surfaces of a semiconductor wafer as taught by Kawaragi in the method of Sawaki, Negishi and Harris et al., as modified by Maeda et al. and Ninomiya, in order to inspect the cuts along the division lines of the wafer.


Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618.  The examiner can normally be reached on Monday-Friday, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAIME M HOLLIDAY/Examiner, Art Unit 2641